Order unanimously reversed on the facts and in the exercise of discretion, with $20 costs and disbursements to the appellant, and motion by plaintiff for an order granting a preference pursuant to rule V of the New York County Supreme Court Trial Term Rules is granted. The medical affidavits reveal that plaintiff suffered a fracture of two bones of the right wrist and a compression of the 12th dorsal vertebra. Considering the nature of the injuries and the special damages, plaintiff has made a sufficient showing to warrant a preference within the meaning of rule V. Concur—Botein, P. J., Rabin, Valente, McNally and Stevens, JJ.